Citation Nr: 1538447	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  13-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee condition.

2. Entitlement to service connection for bilateral knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1970 until October 1971.

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In June 2015, the Veteran testified at a Travel Board hearing in Muskogee, Oklahoma before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The issue of entitlement to service connection for a bilateral knee condition is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed December 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral knee condition.
 
2. The evidence submitted subsequent to the December 2008 rating decision does relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for bilateral knee condition.




CONCLUSIONS OF LAW

1. The unappealed December 2008 rating decision which denied service connection for bilateral knee condition is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.104(a), 20.302, 20.1103 (2015).
 
2. New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for bilateral knee condition, is reopened. 38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim to reopen. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal criteria 

New and material evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171   (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Analysis

Historically, the Veteran's claim for entitlement to service connection for a bilateral knee condition was denied by the RO in May 1982, December 1999 and December 2008 because the evidence did not reflect the Veteran had a bilateral knee condition related to service. The Veteran did not appeal the December 2008 decision and it became final. The Veteran requested that his claim for entitlement to service connection for a bilateral knee condition be reopened. The claim was subsequently denied by the RO in September 2011.

Evidence of record at time of last final denial

At the time of the December 2008 RO denial, the evidence of record consisted of the Veteran's DD 214, the Veteran's lay statements, medical records and correspondence. 

At the time of the last final denial the record did not include a positive medical opinion in regard to the Veteran's bilateral knee condition.

Evidence of record since the last final denial

The evidence received since the last final denial includes additional VA medical records, rating decisions, medical examinations and the Veteran's statements.

The claims folder reflects that since the final rating decision the claims folder now contains medical examinations and opinions as to the Veteran's current bilateral knee condition. (See July 2015 private medical opinion and May 2010 VA medical examination). 

Old and new evidence of record considered as a whole

The Board finds that some of the additional evidence raises a possibility of substantiating the claim for entitlement to service connection for a bilateral knee condition. In this regard, the Board is mindful of the low threshold for reopening a previously denied claim. Shade, 24 Vet. App. at 110.

At the time of the last final denial the Veteran's claims file did not consist of a positive medical opinion in regard to his bilateral knee condition.  A positive medical opinion has now been associated with the file.  Accordingly, the Board concludes that evidence has been received which is new and material, and the claim for service connection for a bilateral knee condition, is reopened.



ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a bilateral knee disorder, the appeal is granted to this extent only.


REMAND

The Veteran was afforded a VA medical examination in May 2010. The examiner opined that the Veteran's current bilateral knee condition is least likely as not, less than a 50 percent probability, is caused by, a result of, or aggravated by treatment for knees in service. The examiner explained that the Veteran's primary complaint currently is his degenerative arthritis of the knees. The examiner noted normal x-rays of the Veteran's knees in 1982. The examiner further noted a lack of medical documentation between 1971 and 1982 in regard to the Veteran's knees. Based on the lack of medical documentation and normal x-ray results in 1982, the examiner concluded that the Veteran's current bilateral arthritic knee condition is not related to service.

In a July 2015 private opinion, the Veteran's physician opined that there is a "very strong possibility" that the Veteran's abnormality in the knees is related to active duty service. The examiner noted the Veteran with bilateral knee pain beginning in service as documented in the Veteran's STRs. The examiner further noted the Veteran with moderate to severe lateral compartment and patellofemoral compartment chondromalacia and moderate patellar enthesopathy with mild prepatellar bursal inflammatory changes. The examiner explained that the Veteran's in service symptoms are consistent with the Veteran's current condition. The examiner further explained that his medical conclusions are based on MRI findings, and that the technology of a MRI was not available in 1971.

Service connection may not be granted on the basis of a "possibility" that a disability may be related to service; rather, the evidence must show a degree of "probability" that the disability is related to service.  See 38 C.F.R. § 3.102 (2014); 
Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).      

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization from the Veteran, the AOJ/AMC should contact the private physician who submitted the July 2015 opinion letter.  The physician should be asked whether in light of his findings he finds that it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral knee disability is etiologically related to symptomatology noted in service. 

2.  Schedule the Veteran for a VA knee examination.  The claims file should be made available to and reviewed by the examiner.  In light of additional relevant evidence added to the file since the last VA examination including the July 2015 private opinion letter, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed bilateral knee disability is etiologically related to symptomatology noted in service. 

A thorough explanation for the conclusions reached should be set forth.

3.  Thereafter, readjudicate the appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


